Citation Nr: 1025954	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-35 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim for service connection for degenerative joint disease (DJD) 
of the knees.

2.  Entitlement to service connection for DJD of the knees, 
including as secondary to traumatic arthritis of the lumbosacral 
spine.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Roanoke, Virginia.

The Veteran's claim for service connection for DJD of the knees 
was the subject of an October 2002 rating  decision.  The Board 
has a legal duty to address the "new and material evidence" 
requirement set forth in 38 C.F.R. § 3.156(a) regardless of the 
actions of the RO.  The Board is statutorily bound not to 
consider the merits of the case unless new and material evidence 
is received.  38 U.S.C.A. §§ 5108, 7104(b).  See also, e.g., 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993), Barnett v. Brown, 
8 Vet. App. 1, 4 (1995). 

The issue of service connection for DJD of the knees is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The Veteran's claim for service connection for a bilateral 
knee disorder, then diagnosed as early degenerative arthritis, 
was previously denied in a rating decision dated in October 2002.  
The Veteran was notified of this decision and his appellate 
rights, but he did not perfect a timely appeal.

2.  The evidence received since the October 2002 rating decision 
related to an unestablished fact and raised a reasonable 
possibility of substantiating the claim of service connection for 
DJD of the knees.




CONCLUSIONS OF LAW

1. The RO's rating decision in October 2002 that denied service 
connection for a bilateral knee disorder is final. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.302, 20.1103 (2009). 
 
2. New and material evidence was received to reopen the claim of 
service connection for DJD of the knees.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the statutes and regulations pertaining to 
the VA's statutory duties to provide various notices to the 
Veteran and to assist the Veteran with the development of facts 
pertinent to his claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.  Insofar as the 
Veteran's claim is reopened herein, there is no need to discuss 
whether the provisions of the Veteran's Claims and Assistance Act 
(VCAA) have been fully satisfied with respect to this claim.  
Assuming any VCAA error occurred, such error was harmless.  

New and Material Evidence

In an October 2002 rating decision, the RO denied service 
connection for the Veteran's early degenerative arthritis of the 
knees because there was no evidence that the Veteran's bilateral 
knee disorder was incurred in, or caused or aggravated by, his 
military service.  The evidence considered at that time included 
the Veteran's service treatment records, VA treatment records 
from May to June 2001, and a VA examination.  The Veteran did not 
timely file a notice of disagreement with the RO's decision, 
which then became final.  The Board must first ascertain in this 
case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence that was received since the October 2002 rating decision 
includes more recent VA treatment records, lay statements from 
the Veteran and his wife, and a March 2007 VA examination.  On 
his VA Form 9 dated in October 2008 the Veteran contended that 
his DJD of the knees was caused or aggravated by his service 
connected traumatic arthritis of the lumbosacral spine.  At a VA 
examination in August 2008 the Veteran contended that his 
traumatic arthritis of the lumbosacral spine caused an abnormal 
body posture and gait and that this caused the gradual onset of 
DJD of his knees.

VA treatment records that were received after October 2002 show a 
significant progression of the Veteran's DJD of the knees, which 
eventually became severe and resulted in a total replacement of 
the left knee.  

At a VA examination of the Veteran's spine that was performed in 
February 2008 the examiner noted that the Veteran had lumbar pain 
that radiated down his right leg to his knee, that he wore a 
brace, that his gait was antalgic, and that he was significantly 
limited in his ability to walk.  There also was abnormal 
sensation in the Veteran's right dorsum foot and all toes.  

This evidence is new, because it was not of record at the time of 
the October 2002 rating decision.  It is material because it 
raises a reasonable possibility of substantiating the Veteran's 
claim.  Specifically, if the Veteran's DJD of the knees was 
caused or aggravated by gait abnormalities, sensory problems that 
are due to the Veteran's lumbosacral spine disorder, or by other 
biomechanical factors that are related to his lumbosacral spine 
disorder, this could substantiate the Veteran's claim on a 
secondary basis.


ORDER

New and material evidence having been received, the claim for 
service connection for DJD of the knees is reopened.


REMAND

The Veteran was afforded a VA examination of his knees in March 
2007; however, the report of examination did not include an 
opinion as to the etiology of the bilateral knee disorder.  An 
etiological opinion was obtained in August 2008, but this opinion 
addressed only direct service connection, finding that the 
Veteran's current DJD of the knees was not related to a disease 
or injury that occurred during his service.  While the examiner 
acknowledged the Veteran's contention that his knee disorder was 
related to his back disability, the examiner did not provide an 
opinion as to this issue.  Therefore, a new examination is 
necessary that addresses whether the Veteran's DJD of the knees 
was caused or aggravated by his traumatic arthritis of the 
lumbosacral spine.

Additionally, the treatment records in the file cover the period 
until July 2008. Insofar as approximately 2 years have passed, 
the Board finds that more recent VA treatment records should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain VA treatment 
records for the period from July 2008 to the 
present time.  If treatment records do not 
exist or cannot be located, this fact should 
be clearly documented in the claims file.  
The Veteran should also be contacted and 
requested to identify whether he received any 
private treatment for his DJD of the knees.  
If the Veteran identifies any such treatment 
and provides appropriate releases, then VA 
should attempt to obtain copies of his 
private treatment records.  If records are 
identified but cannot be obtained, this fact, 
as well as the efforts that were made to 
obtain the records, should be clearly 
documented in the claims file.  The Veteran 
should also be notified of VA's inability to 
obtain the records.

2.  The claims folder should be referred to 
the medical provider who conducted the August 
2002 examination for a supplemental opinion. 
If he is not available, the RO/AMC should 
schedule a new VA examination of the 
Veteran's knees by a qualified physician.  In 
addition to setting out all of the current 
symptoms of the Veteran's DJD of the knees, 
the examiner should provide an opinion as to 
whether it is at least as likely as not (at 
least 50 percent likely) that the current DJD 
of the knees was caused or aggravated by 
(i.e., chronic increase in severity) his 
traumatic arthritis of the lumbosacral spine.  
The examiner should fully explain the 
rational for his or her conclusion in the 
report of examination.

3.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

CONTINUED ON NEXT PAGE



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


